DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 12/23/2021 is/are being considered by the examiner.
Claims 1-9, 11-13, 15 are pending:
Claims 10, 14 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are partially persuasive.  Some of the drawing objections of record has been withdrawn. 
See section below for details on maintained objections.

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 


Applicant asserts, page 8, that Botwright fails to disclose “an inflatable body” or “deflating” such a body and that the citations in the rejections of record of claims 1 and 8 to Fig5 and P10L33-P11L10 fails to anticipate the amended claim language.
The office respectfully disagrees that Botwright fails to disclose the amended claim language. While the office agrees that the citations in claim 1 and 8 fail to disclose the amended claim language, the office would like to indicate the version of Botwright cited in old claim 10 of P11L12-23 which discloses a version of Botwright where the spring unit 34 is an airbag. Thus Botwright discloses the adaptable resilient body as being inflatable and Botwright discloses the “deflating” recitations due to substitution of airbag for spring where the airbag functions in a corresponding manner to the spring unit 34 as explicitly shown in the drawings.


Drawings
The drawings are objected to because
Blade has reference characters 120 and 10
Fig1, reference character 120 – middle of figure
Fig5B
Reference character 88 missing in specification
Fig5E
Add reference character 90 for clarity
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 7, “attaching a wind turbine blade holder to the wind turbine blade; and hoisting the wind turbine blade holder with a crane.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 4
L2, amend “more [[of]] bolts” to improve clarity
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5
L4, limitation “first” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what ordering “first” is relative to, as it could mean that introducing the guiding fasteners is the very first step of the method, even prior to hoisting the blade itself, however this interpretation breaks the method and is not supported by the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-13, 15, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botwright (WO 2018/113883).
Claim 1
Botwright discloses:
“A method for installing a wind turbine blade on a wind turbine hub (P2L29-32, P17L24-33), the method comprising:
hoisting a wind turbine blade towards the wind turbine hub (Fig1/5a, crane 10);
bringing the wind turbine blade and the wind turbine hub into contact through an adaptable resilient body (Fig2-5, blade/hub are components 4/8 per P2L29-32, P18L24-33 where receiver 16 including shock absorber 32 is the adaptable resilient body) such that the adaptable resilient body is compressed between the wind turbine blade and the wind turbine hub (Fig5, shock absorber 32 parts spring unit 34 and descender mechanism 36 compress from the force of the interaction between the blade and the hub; P10L33-P11L10), the adaptable resilient body being inflatable (P11L12-23, spring unit 34 may be an airbag);
reducing a dimension of the adaptable resilient body by deflating the adaptable resilient body such that the wind turbine blade approaches the wind turbine hub (Fig5, shock absorber 32 parts spring unit 34 airbag and descender mechanism 36 compress from the force of the interaction between the blade and the hub; P10L33-P11L10); and
mounting the wind turbine blade to the wind turbine hub (P5L10-19).”
Claim 2
Botwright discloses: “The method according to claim 1, wherein the adaptable resilient body is mounted on the wind turbine hub (P2L29-32, P17L24-33).”
Claim 3
Botwright discloses: “The method according to claim 1, wherein mounting the wind turbine blade to the wind turbine hub comprises introducing a plurality of fasteners on the wind turbine blade into holes of a pitch bearing mounted on the wind turbine hub (Fig4, receivers 16, securing means 38/70 of bolts or pins or the corresponding slots to receive bolts or pins; P5L10-19).”
Claim 4
Botwright discloses: “The method according to claim 3, further reducing a dimension of the adaptable resilient body after at least one or more of bolts on the wind turbine blade has been introduced into the holes on the pitch bearing of the wind turbine hub (Fig5, fluid of descender mechanism 36 is drained after guide post 14 is introduced into the hole of receiver 16).”
Claim 5
Botwright discloses: “The method according to claim 3, wherein one or more of the plurality of fasteners are guiding fasteners that are longer than other fasteners of the plurality of fasteners (Fig4/5, post 14 is longer than alignment pins 38 between component 4/8, P14L24-26 alignment pins 38 shown for size but are replaced with the actual fasteners), and wherein one of the guiding fasteners is first introduced into a corresponding hole on the pitch bearing (P2L15-23, guide post 14 is inserted to receiver 16 before flange bolt fasteners are introduced).”
Claim 6
Botwright discloses: “The method according to claim 1, further comprising aligning and/or orienting the wind turbine blade with respect to the wind turbine hub when the adaptable resilient body is compressed between the wind turbine blade and the wind turbine hub (Fig5a-d).”
Claim 7
Botwright discloses: “The method according to claim 1, wherein hoisting the wind turbine blade towards the wind turbine hub comprises: attaching a wind turbine blade holder to the wind turbine blade; and hoisting the wind turbine blade holder with a crane (Fig1, crane 10, blade holder component represented by cable; P2L29-32, P17L24-33).”
Claim 8
Botwright discloses: 
“An assembly for assisting in mounting a wind turbine blade to a wind turbine hub (Fig2/4-5), the assembly comprising:
one or more shock absorbers (receiver 16) having an inflatable body (shock absorber 32, P11L12-23 spring unit 34 may be an airbag) with a proximal end for mounting to one of the wind turbine blade and the wind turbine hub (P2L29-32, P17L24-33; P12L3-6; Fig2, proximal end near where label 40 points), and a contact surface for contacting the wind turbine blade or the wind turbine hub (Fig2, contact surface is top surface of spring unit 34 airbag), wherein the assembly is configured to change a distance between the contact surface and the proximal end (Fig2/5, shock absorber 32 parts spring unit 34 airbag and descender mechanism 36 compress from the force of the interaction between the blade and the wind turbine hub; P10L33-P11L10).”
Claim 9
Botwright discloses: “The assembly of claim 8, wherein the inflatable body is expandable (Fig5, descender 36 expands when material 39 is installed, further spring unit 34 airbag is implicitly capable of expanding and contracting due to having the properties of a spring; P11L11-23).”
Claim 11
Botwright discloses: “The assembly of claim 8, wherein the inflatable body is configured to be mounted to the wind turbine hub (P2L29-32, P17L24-33; P12L3-6).”
Claim 12
Botwright discloses: “The assembly of claim 8, wherein the inflatable body is configured to be mounted to a bulkhead or mounting flange of a wind turbine blade (P2L29-32, P17L24-33; Fig2/4).”
Claim 13
Botwright discloses: “The assembly of claim 8, wherein the inflatable body comprises a plurality of compartments that are individually expandable (Fig2/4, plurality of receivers 16 with a plurality of shock absorbers 32).”
Claim 15
Botwright discloses: “The assembly of claim 8, comprising a plurality of shock absorbers (Fig2/4, plurality of receivers 16 with a plurality of shock absorber 32).”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745       

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745